Exhibit 10.1

 

AMENDED AND RESTATED

CHANGE OF CONTROL AGREEMENT

 

THIS AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT, dated as of July 25, 2008
(the “Agreement”), is by and between Quixote Corporation, a Delaware corporation
having its principal offices at 35 East Wacker Drive, Chicago, IL 60601 (the
“Company”), and Leslie J. Jezuit, an Executive of the Company (“Executive”).

 

WHEREAS, the Executive is a key employee and elected officer of the Company who
possesses valuable proprietary knowledge of the Company, its business and
operations and the markets in which the Company competes; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has recognized and
continues to recognize that the Executive’s contribution to the growth and
success of the Company has been, and is expected to continue to be, substantial
and desires to assure the Company of the Executive’s continued employment by
assuring him of fair treatment if that relationship is terminated; and

 

                WHEREAS, the Company and the Executive are parties to that
certain change of Control Agreement dated December 1, 1997, and desire to amend
and restate that agreement to encourage the Executive to continue to devote the
Executive’s full attention to the success of the Company by maximizing the value
of the Company for its stockholders, and to provide specified compensation and
benefits to the Executive in the event of a termination of employment after a
Change of Control;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 


1.             CERTAIN DEFINED TERMS.


 


(A)           CHANGE OF CONTROL.  “CHANGE OF CONTROL,” AS USED HEREIN, SHALL
MEAN A CHANGE IN CONTROL OF A NATURE THAT WOULD BE REQUIRED TO BE REPORTED IN
RESPONSE TO ITEM 6(E) OF SCHEDULE 14A PROMULGATED UNDER THE SECURITIES EXCHANGE
ACT OF 1934 (“EXCHANGE ACT”); PROVIDED THAT, WITHOUT LIMITATION, SUCH A CHANGE
IN CONTROL SHALL BE DEEMED TO HAVE OCCURRED IF:


 


(I)


 


ANY PERSON IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING TWENTY PERCENT (20%) OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES; OR


 


 


 


(II)


 


DURING ANY PERIOD OF TWO CONSECUTIVE YEARS, INDIVIDUALS WHO AT THE BEGINNING OF
SUCH PERIOD CONSTITUTE ALL MEMBERS OF THE BOARD WHO ARE NOT EMPLOYED BY THE
COMPANY (THE OUTSIDE DIRECTORS) SHALL CEASE FOR ANY REASON TO CONSTITUTE AT
LEAST A MAJORITY OF THE OUTSIDE DIRECTORS,

 

--------------------------------------------------------------------------------


 


 


 


UNLESS THE ELECTION OF EACH OUTSIDE DIRECTOR, WHO WAS NOT AN OUTSIDE DIRECTOR AT
THE BEGINNING OF SUCH PERIOD, WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF
THE DIRECTORS THEN STILL IN OFFICE WHO WERE DIRECTORS AT THE BEGINNING OF SUCH
PERIOD, OR,


 


 


 


(III)


 


THERE SHALL BE CONSUMMATED (A) ANY CONSOLIDATION OR MERGER OF THE COMPANY IN
WHICH THE COMPANY IS NOT THE CONTINUING OR SURVIVING CORPORATION OR PURSUANT TO
WHICH SHARES OF THE COMPANY’S COMMON STOCK WOULD BE CONVERTED INTO CASH,
SECURITIES OR OTHER PROPERTY, OTHER THAN A MERGER OF THE COMPANY IN WHICH THE
HOLDERS OF THE COMPANY’S COMMON STOCK IMMEDIATELY PRIOR TO THE MERGER HAVE THE
SAME PROPORTIONATE OWNERSHIP OF COMMON STOCK OF THE SURVIVING CORPORATION
IMMEDIATELY AFTER THE MERGER, OR (B) ANY SALE, LEASE, EXCHANGE OR OTHER TRANSFER
(IN ONE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS) OF ALL, OR
SUBSTANTIALLY ALL, OF THE ASSETS OF THE COMPANY, OR


 


 


 


(IV)


 


THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OR PROPOSAL FOR THE LIQUIDATION
OR DISSOLUTION OF THE COMPANY.

 


AS USED IN THIS SECTION, THE TERM “PERSON” HAS THE MEANING ASCRIBED THERETO IN
SECTION 3(A) OF THE EXCHANGE ACT, AS MODIFIED AND USED IN SECTIONS 13(D)(3) AND
14(D)(2) THEREOF, AND INCLUDES A “GROUP,” AS DEFINED IN SECTION 13(D)(3) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, EXCEPT THAT SUCH TERM SHALL NOT
INCLUDE (A) THE COMPANY, (B) ANY TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES
UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY, (C) AN UNDERWRITER TEMPORARILY
HOLDING SECURITIES PURSUANT TO AN OFFERING OF SUCH SECURITIES, OR (D) ANY
CORPORATION OWNED, DIRECTLY OR INDIRECTLY, BY THE STOCKHOLDERS OF THE COMPANY IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF COMMON STOCK OF THE
COMPANY.


 


(B)           GOOD REASON.  “GOOD REASON,” AS USED HEREIN, SHALL MEAN ANY ONE OR
MORE OF THE EVENTS DESCRIBED IN (I) THROUGH (IV) OF THIS SUBSECTION
1(B) OCCURRING WITHIN THREE (3) YEARS FOLLOWING THE EFFECTIVE DATE OF A CHANGE
OF CONTROL WITHOUT THE EXECUTIVE’S WRITTEN CONSENT.  THE EXECUTIVE’S TERMINATION
OF EMPLOYMENT HEREUNDER SHALL NOT BE TREATED AS A TERMINATION FOR GOOD REASON
UNLESS (1) THE EXECUTIVE PROVIDES NOTICE TO THE COMPANY OF THE EXISTENCE OF THE
GOOD REASON NO LATER THAN SIXTY (60) DAYS AFTER THE OCCURRENCE OF THE EVENT
WHICH FORMS THE BASIS FOR ANY TERMINATION FOR GOOD REASON, AND (2) THE COMPANY
FAILS TO REMEDY THE GOOD REASON WITHIN THIRTY (30) DAYS AFTER RECEIPT OF NOTICE
FROM THE EXECUTIVE OF THE EXISTENCE OF THE GOOD REASON (THE “CURE PERIOD”), AND
(3) THE EXECUTIVE TENDERS HIS RESIGNATION IN WRITING TO THE COMPANY WITHIN
FIFTEEN (15) DAYS AFTER THE END OF THE CURE PERIOD:


 


(I)


 


THE EXECUTIVE IS ASSIGNED ANY DUTIES INCONSISTENT IN ANY MATERIAL ADVERSE
RESPECT WITH THE EXECUTIVE’S POSITION, AUTHORITY, DUTIES OR RESPONSIBILITIES
IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE CHANGE OF CONTROL REFERRED TO
ABOVE, OR ANY OTHER ACTION BY THE COMPANY WHICH RESULTS IN A DIMINUTION IN ANY
MATERIAL ADVERSE RESPECT OF THE EXECUTIVE’S POSITION, AUTHORITY, DUTIES OR
RESPONSIBILITIES AS THE SAME EXISTED IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF
THE CHANGE OF CONTROL REFERRED TO ABOVE; OR


 

2

--------------------------------------------------------------------------------


 


(II)


 


THE EXECUTIVE’S TOTAL COMPENSATION (WHEN TAKEN AS A WHOLE INCLUDING FRINGE
BENEFITS AND THE MANNER OF DETERMINING INCENTIVE COMPENSATION) IS CHANGED IN A
MATERIAL ADVERSE WAY; OR


 


 


 


(III)


 


THE COMPANY FAILS TO OBTAIN THE ASSUMPTION OF THE OBLIGATION TO PERFORM THIS
AGREEMENT BY ANY SUCCESSOR AS CONTEMPLATED IN SECTION 11 HEREOF; OR


 


 


 


(IV)


 


THE COMPANY REQUIRES THE EXECUTIVE TO BE BASED OUTSIDE OF A RADIUS OF THIRTY
(30) MILES FROM THE LOCATION OF THE COMPANY’S PRESENT CORPORATE OFFICES (EXCEPT
FOR REQUIRED TRAVEL ON COMPANY BUSINESS TO AN EXTENT SUBSTANTIALLY CONSISTENT
WITH THE EXECUTIVE’S BUSINESS TRAVEL OBLIGATIONS IMMEDIATELY PRIOR TO SUCH
CHANGE IN CONTROL); PROVIDED, HOWEVER, THAT NONE OF THE FOREGOING SHALL BE A
GOOD REASON IF ANY OF THE FOREGOING ACTIONS ARE TAKEN BY THE COMPANY FOR CAUSE
(AS DEFINED IN SUBSECTION 1(D) HEREOF).

 


(C)           EFFECTIVE DATE.  “EFFECTIVE DATE,” SHALL MEAN THE FIRST DATE ON
WHICH A CHANGE OF CONTROL AS DEFINED IN SECTION 1(A) OCCURS.


 


(D)           CAUSE.  THE COMPANY SHALL HAVE “CAUSE” TO TERMINATE THE
EXECUTIVE’S EMPLOYMENT UPON:


 


(I)


 


THE WILLFUL FAILURE BY THE EXECUTIVE TO SUBSTANTIALLY PERFORM HIS DUTIES, OTHER
THAN WHEN SUCH FAILURE RESULTING FROM THE EXECUTIVE’S INCAPACITY IS DUE TO
PHYSICAL OR MENTAL ILLNESS;


 


 


 


(II)


 


THE WILLFUL ENGAGING BY THE EXECUTIVE IN GROSS MISCONDUCT MATERIALLY AND
DEMONSTRABLY INJURIOUS TO THE COMPANY OR ITS SUBSIDIARIES; OR


 


 


 


(III)


 


THE COMMISSION BY THE EXECUTIVE OF A CRIME WHICH IS A FELONY.


 


FOR THE PURPOSE OF THIS SUBSECTION (D), NO ACT, OR THE FAILURE TO ACT, ON THE
EXECUTIVE’S PART SHALL BE CONSIDERED “WILLFUL” UNLESS DONE, OR OMITTED TO BE
DONE, BY HIM NOT IN GOOD FAITH AND WITHOUT REASONABLE BELIEF THAT HIS ACTION OR
OMISSION WAS IN THE BEST INTEREST OF THE COMPANY OR SUBSIDIARIES.


 


NOTWITHSTANDING THE FOREGOING, THE EXECUTIVE SHALL NOT BE DEEMED TO HAVE BEEN
TERMINATED FOR CAUSE UNDER SUBSECTIONS (I), (II) OR (III) OF THE FIRST SENTENCE
OF THIS SUBSECTION (D), UNLESS AND UNTIL THERE SHALL HAVE BEEN DELIVERED TO THE
EXECUTIVE A COPY OF A RESOLUTION, DULY ADOPTED BY THE AFFIRMATIVE VOTE OF NOT
LESS THAN TWO-THIRDS (2/3) OF THE ENTIRE MEMBERSHIP OF THE COMPANY’S BOARD OF
DIRECTORS AT A MEETING OF THE BOARD CALLED AND HELD FOR THAT PURPOSE (AFTER
REASONABLE NOTICE TO THE EXECUTIVE AND AN OPPORTUNITY FOR HIM, TOGETHER WITH HIS
COUNSEL, TO BE HEARD BEFORE THE BOARD), FINDING THAT IN THE GOOD FAITH OPINION
OF THE BOARD, THE EXECUTIVE WAS GUILTY OF CONDUCT SET FORTH ABOVE IN CLAUSE (I),
(II) OR (III) OF THE FIRST SENTENCE OF THIS SUBSECTION (D) AND SPECIFYING THE
PARTICULARS THERETO IN DETAIL.

 

3

--------------------------------------------------------------------------------


 


(E)           DISABILITY.  AN EXECUTIVE’S “DISABILITY” SHALL OCCUR IF THE
EXECUTIVE IS ABSENT FROM HIS DUTIES AS AN EXECUTIVE OF THE COMPANY ON A
FULL-TIME BASIS FOR SIX (6) CONSECUTIVE MONTHS FOLLOWING A CHANGE OF CONTROL OF
THE COMPANY AND IF HE QUALIFIES FOR LONG-TERM DISABILITY UNDER THE COMPANY’S
LONG-TERM DISABILITY INSURANCE PLAN.


 


(F)            SALARY CONTINUATION PERIOD.  THE “SALARY CONTINUATION PERIOD”
SHALL MEAN THREE (3) YEARS FROM THE DATE OF A TERMINATION OF THE EXECUTIVE.


 


2.             TERMINATION.


 


(A)           TERMINATION OF EMPLOYMENT.  IF THE EXECUTIVE’S EMPLOYMENT: (I) IS
SUBJECT TO A TERMINATION FOR GOOD REASON, OR (II) IS TERMINATED FOR A REASON
OTHER THAN DEATH, DISABILITY, CAUSE OR VOLUNTARY RESIGNATION NOT CONSTITUTING A
GOOD REASON (A GOOD REASON TERMINATION, OR TERMINATION FOR A REASON OTHER THAN
DEATH, DISABILITY, CAUSE OR VOLUNTARY RESIGNATION NOT CONSTITUTING A GOOD REASON
IS REFERRED TO HEREIN AS A “TERMINATION”), WITHIN THREE (3) YEARS FOLLOWING THE
EFFECTIVE DATE OF A CHANGE OF CONTROL, THE EXECUTIVE WILL BE ENTITLED TO RECEIVE
THE BENEFITS PROVIDED IN THIS SECTION 2.


 

(b)           Accelerated Vesting.  If a Termination of the Executive occurs
within three (3) years following the Effective Date of a Change of Control, the
vesting of all rights listed on Exhibit A, whether by accelerating the exercise
or issue date or the lapse of forfeiture and transfer restrictions, or both,
shall be accelerated to the date on which the Executive’s employment is
terminated or is subject to a termination for Good Reason; provided however, if
the event that will result in the Change of Control is defined by Section 1
(a)(iii) or Section 1(a)(iv), then the vesting of all rights shall be
accelerated to the date that is one day before the date of the Change of Control
such that the Executive is able to benefit from his ownership of all shares of
the Company that would be subject to the acceleration of the exercise or issue
date or the lapse of forfeiture and transfer restrictions.


 


(C)           COMPENSATION.  IF A TERMINATION OF THE EXECUTIVE OCCURS WITHIN
THREE (3) YEARS FOLLOWING THE EFFECTIVE DATE OF A CHANGE OF CONTROL:


 


(I)            THE EXECUTIVE SHALL HAVE A RIGHT TO RECEIVE HIS FULL BASE SALARY
THROUGH THE DATE OF TERMINATION AT THE RATE IN EFFECT AT THE TIME TERMINATION
OCCURS, ANY REIMBURSABLE EXPENSES WHICH HAVE BEEN INCURRED BUT ARE UNPAID, AND
PAYMENT FOR ANY UNEXPIRED VACATION DAYS WHICH HAVE ACCRUED BUT ARE UNUSED.


 


(II)           IN LIEU OF ANY FURTHER SALARY PAYMENT TO THE EXECUTIVE FOR
PERIODS SUBSEQUENT TO THE DATE OF TERMINATION, THE COMPANY SHALL PAY TO THE
EXECUTIVE IN CASH AN AMOUNT (THE “SEPARATION BENEFIT”) EQUAL TO THREE (3) TIMES
THE SUM OF (A) THE HIGHER OF THE EXECUTIVE’S BASE SALARY AT THE DATE OF
TERMINATION OR ON THE DATE WHEN A CHANGE OF CONTROL OF THE COMPANY OCCURS, PLUS
(B) THE AVERAGE OF ANY BONUS PAYMENTS AND OTHER INCENTIVE COMPENSATION MADE TO
THE EXECUTIVE FOR THE TWO (2) FULL FISCAL YEARS PRECEDING THE FISCAL YEAR IN
WHICH A CHANGE OF CONTROL OF THE COMPANY OCCURS.


 


(III)          THE COMPANY SHALL CONTINUE TO PROVIDE AT NO COST TO EXECUTIVE ALL
BENEFITS HE WAS ENTITLED TO IMMEDIATELY PRIOR TO THE DATE OF TERMINATION DURING
THE

 

4

--------------------------------------------------------------------------------


 


SALARY CONTINUATION PERIOD, INCLUDING BUT NOT LIMITED TO ALL GROUP INSURANCE
PLANS, INCLUDING LIFE INSURANCE AND ANY EXECUTIVE MEDICAL REIMBURSEMENT PLANS
SUCH AS EXEC-U-CARE, IN WHICH THE EXECUTIVE WAS ENTITLED TO PARTICIPATE
IMMEDIATELY PRIOR TO THE DATE OF THE TERMINATION, PROVIDED THAT THE EXECUTIVE’S
CONTINUED PARTICIPATION IS POSSIBLE UNDER THE TERMS OF SUCH PLANS, FAILING WHICH
THE COMPANY SHALL ARRANGE TO PROVIDE THE EXECUTIVE WITH ALTERNATIVE BENEFITS
AND/OR INSURANCE SUBSTANTIALLY SIMILAR TO THOSE PROVIDED UNDER THE THEN CURRENT
BENEFITS AND INSURANCE PLANS.


 


(D)           RELEASE AGREEMENT.  PRIOR TO EXECUTIVE OBTAINING THE RIGHT TO
RECEIVE, AND IN EXCHANGE FOR, THE SEPARATION BENEFIT, BENEFITS, ACCELERATED
VESTING, AND REMOVAL OF RESALE AND TRANSFER RESTRICTIONS PROVIDED IN 
SECTION 2(B) AND 2(C)(II)(III), ABOVE, EXECUTIVE WILL FIRST ENTER INTO AND
EXECUTE, AND DELIVER TO THE COMPANY, A RELEASE AGREEMENT SUBSTANTIALLY IN THE
FORM ATTACHED HERETO AS EXHIBIT B (THE “RELEASE”) UPON EXECUTIVE’S TERMINATION
OF EMPLOYMENT.  UNLESS THE RELEASE IS EXECUTED BY EXECUTIVE AND DELIVERED TO THE
COMPANY WITHIN THE TIME PERIOD SET FORTH IN PARAGRAPH 15 OF THE RELEASE,
(I) EXECUTIVE WILL NOT RECEIVE THE SEPARATION BENEFIT, (II) ACCELERATION, IF
ANY, OF EXECUTIVE’S STOCK AND OPTION AWARDS OR REMOVAL OF RESTRICTIONS ON RESALE
AS PROVIDED IN THIS AGREEMENT WILL NOT APPLY, AND (III) EXECUTIVE’S RIGHTS IN
SUCH STOCK AND OPTION AWARDS FOLLOWING THE DATE OF EXECUTIVE’S TERMINATION WILL
ONLY BE TO THE EXTENT PROVIDED UNDER THEIR ORIGINAL TERMS IN ACCORDANCE WITH THE
APPLICABLE STOCK OPTION OR STOCK INCENTIVE PLAN AND AWARD AGREEMENTS OR AS
DETERMINED BY THE COMPANY’S BOARD OF DIRECTORS.


 


3.             WITHHOLDING TAXES; CODE SECTION 409A.  ALL PAYMENTS MADE UNDER
THIS AGREEMENT SHALL BE SUBJECT TO REDUCTION TO REFLECT ALL FEDERAL, STATE,
LOCAL AND OTHER TAXES REQUIRED TO BE WITHHELD BY APPLICABLE LAW. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION 2, IF ANY PAYMENT
TO THE EXECUTIVE UNDER SECTION 2 WOULD CONSTITUTE A “DEFERRAL OF COMPENSATION”
UNDER SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), (SUCH COMPENSATION DOES NOT, FOR EXAMPLE, QUALIFY FOR THE “SHORT-TERM
DEFERRAL EXCEPTION” UNDER SECTION 409A OF THE CODE) AND THE EXECUTIVE IS A
“SPECIFIED EMPLOYEE” (AS SUCH PHRASE IS DEFINED IN SECTION 409A OF THE CODE),
THE EXECUTIVE (OR THE EXECUTIVE’S BENEFICIARY) WILL RECEIVE PAYMENT OF SUCH
AMOUNTS DESCRIBED IN THIS SECTION 3 WHICH WOULD OTHERWISE BE PAYABLE HEREUNDER
DURING THE FIRST SIX (6) MONTHS FOLLOWING THE EXECUTIVE’S “SEPARATION FROM
SERVICE” WITH THE COMPANY (AS SUCH PHRASE IS DEFINED IN SECTION 409A OF THE
CODE) UPON THE FIRST TO OCCUR OF:  (I) THE DATE WHICH IS THE FIRST DAY OF THE
SEVENTH MONTH AFTER THE EFFECTIVE DATE OF THE EXECUTIVE’S SEPARATION FROM
SERVICE; OR (II) THE EXECUTIVE’S DEATH; PROVIDED HOWEVER, THE COMPANY SHALL
IMMEDIATELY UPON TERMINATION PAY SUCH AMOUNTS DESCRIBED IN THIS SECTION 3 INTO A
DOMESTIC “RABBI TRUST” TO BE HELD BY A MUTUALLY-ACCEPTABLE BANK OR OTHER THIRD
PARTY UNTIL THE EXECUTIVE IS ENTITLED TO RECEIVE SUCH PAYMENTS.


 


4.             MITIGATION.  THE EXECUTIVE SHALL NOT BE REQUIRED TO MITIGATE THE
AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS AGREEMENT BY SEEKING OTHER EMPLOYMENT
OR OTHERWISE, NOR SHALL THE AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS AGREEMENT
BE REDUCED BY ANY COMPENSATION EARNED BY THE EXECUTIVE AS A RESULT OF EMPLOYMENT
BY ANOTHER EMPLOYER AFTER THE DATE OF TERMINATION, OR OTHERWISE.

 

5

--------------------------------------------------------------------------------


 


5.             LIMITATION ON AMOUNT OF SEVERANCE PAYMENT.


 


(A)           APPLICATION OF LIMIT.  IN THE EVENT THAT ANY AMOUNT OR BENEFIT
PAID OR DISTRIBUTED TO THE EXECUTIVE PURSUANT TO THIS AGREEMENT, TAKEN TOGETHER
WITH ANY AMOUNTS OR BENEFITS OTHERWISE PAID OR DISTRIBUTED TO THE EXECUTIVE BY
THE COMPANY (COLLECTIVELY, THE “COVERED PAYMENTS”), WOULD BE AN “EXCESS
PARACHUTE PAYMENT” AS DEFINED IN SECTION 280G OF THE CODE, AND WOULD THEREBY
SUBJECT THE EXECUTIVE TO THE EXCISE TAX OF SECTION 4999 OF THE CODE (OR ANY
SIMILAR TAX THAT MAY HEREAFTER BE IMPOSED), THE PROVISIONS OF THIS SECTION 5 OF
THIS AGREEMENT SHALL APPLY TO DETERMINE THE AMOUNTS PAYABLE TO EXECUTIVE
PURSUANT TO THIS AGREEMENT.


 


(B)           CALCULATION OF BENEFITS.  THE COMPANY WITHIN FIVE WORKING DAYS
FOLLOWING THE EXECUTIVE’S TERMINATION SHALL NOTIFY THE EXECUTIVE OF THE
AGGREGATE PRESENT VALUE OF ALL TERMINATION BENEFITS TO WHICH HE WOULD BE
ENTITLED UNDER THIS AGREEMENT AND ANY OTHER AGREEMENT, PLAN, PROGRAM OR
ARRANGEMENT, TOGETHER WITH THE PROJECTED MAXIMUM PAYMENTS, THAT COULD BE PAID
WITHOUT THE EXECUTIVE BEING SUBJECT TO THE EXCISE TAX.  IN THE EVENT THAT THE
COMPANY AND THE EXECUTIVE DO NOT AGREE AS TO THE TERMINATION BENEFITS TO BE
PROVIDED, THE AGGREGATE PRESENT VALUE OF SUCH TERMINATED BENEFITS, OR THE
PROJECTED MAXIMUM PAYMENTS, THE PARTIES AGREE THAT, DURING THE PENDENCY OF THE
DISPUTE, THE EXECUTIVE WILL BE ENTITLED TO RECEIVE ANY BENEFITS OR PAYMENTS THAT
ARE NOT DISPUTED, AND THE EXECUTIVE WILL HAVE THE RIGHT TO RESERVE HIS CLAIM TO
SUCH DISPUTED MATTERS, AND THE RELEASE SHALL BE MODIFIED TO REFLECT THAT
RESERVATION OF RIGHTS.


 


(C)           IMPOSITION OF PAYMENT CAP.  IF THE AGGREGATE VALUE OF ALL
COMPENSATION PAYMENTS OR BENEFITS TO BE PAID OR PROVIDED TO THE EXECUTIVE UNDER
THIS AGREEMENT AND ANY OTHER PLAN, AGREEMENT OR ARRANGEMENT WITH THE COMPANY
EXCEEDS THE AMOUNT WHICH CAN BE PAID TO THE EXECUTIVE WITHOUT THE EXECUTIVE
INCURRING AN EXCISE TAX, THEN THE AMOUNTS PAYABLE TO THE EXECUTIVE UNDER THIS
AGREEMENT SHALL BE REDUCED (BUT NOT BELOW ZERO) TO THE MAXIMUM AMOUNT WHICH MAY
BE PAID HEREUNDER WITHOUT THE EXECUTIVE BECOMING SUBJECT TO SUCH AN EXCISE TAX
(SUCH REDUCED PAYMENTS TO BE REFERRED TO AS THE “PAYMENT CAP”).  IN THE EVENT
THAT EXECUTIVE RECEIVES REDUCED PAYMENTS AND BENEFITS HEREUNDER, EXECUTIVE SHALL
HAVE THE RIGHT TO DESIGNATE WHICH OF THE PAYMENTS AND BENEFITS OTHERWISE
PROVIDED FOR IN THIS AGREEMENT THAT HE WILL RECEIVE IN CONNECTION WITH THE
APPLICATION OF THE PAYMENT CAP.


 


(D)           APPLICATION OF SECTION 280G.  FOR PURPOSES OF DETERMINING WHETHER
ANY OF THE COVERED PAYMENTS WILL BE SUBJECT TO THE EXCISE TAX AND THE AMOUNT OF
SUCH EXCISE TAX:


 


(I)        SUCH COVERED PAYMENTS WILL BE TREATED AS “PARACHUTE PAYMENTS” WITHIN
THE MEANING OF SECTION 280G OF THE CODE, AND ALL “PARACHUTE PAYMENTS” IN EXCESS
OF THE “BASE AMOUNT” WITHIN THE MEANING OF SECTION 280G OF THE CODE, SHALL BE
TREATED AS SUBJECT TO THE EXCISE TAX, UNLESS, AND EXCEPT TO THE EXTENT THAT, IN
THE GOOD FAITH JUDGMENT OF THE COMPANY’S INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OR TAX COUNSEL SELECTED BY SUCH ACCOUNTANTS (THE “ACCOUNTANTS”), THE
COMPANY HAS A REASONABLE BASIS TO CONCLUDE THAT SUCH COVERED PAYMENTS (IN WHOLE
OR IN PART) EITHER DO NOT CONSTITUTE “PARACHUTE PAYMENTS” OR REPRESENT
REASONABLE

 

6

--------------------------------------------------------------------------------


 


COMPENSATION FOR PERSONAL SERVICES ACTUALLY RENDERED, WITHIN THE MEANING OF
SECTION 280G OF THE CODE, IN EXCESS OF THE PORTION OF THE “BASE AMOUNT ALLOCABLE
TO SUCH COVERED PAYMENTS,” OR SUCH “PARACHUTE PAYMENTS” ARE OTHERWISE NOT
SUBJECT TO SUCH EXCISE TAX, AND


 


(II)       THE VALUE OF ANY NON-CASH BENEFITS OR ANY DEFERRED PAYMENT OR BENEFIT
SHALL BE DETERMINED BY THE ACCOUNTANTS IN ACCORDANCE WITH THE PRINCIPLES OF
SECTION 280G OF THE CODE.


 


6.             AT-WILL EMPLOYMENT.  NOTWITHSTANDING THIS AGREEMENT, EXECUTIVE’S
RELATIONSHIP WITH THE COMPANY CONTINUES TO BE AN AT-WILL EMPLOYMENT
RELATIONSHIP.  THE COMPANY OR EXECUTIVE HAS THE RIGHT TO TERMINATE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY AT ANY TIME WITH OR WITHOUT CAUSE AND WITH OR
WITHOUT NOTICE.  NOTHING IN THIS AGREEMENT CONFERS UPON THE EXECUTIVE ANY RIGHT
TO CONTINUE IN THE EMPLOY OF THE COMPANY PRIOR TO, OR AFTER A CHANGE OF CONTROL
OF THE COMPANY OR IN ANY WAY LIMITS THE RIGHTS OF THE COMPANY, EXCEPT AS
EXPRESSLY STATED HEREIN, TO DISCHARGE THE EXECUTIVE AT ANY TIME PRIOR TO, OR
AFTER THE DATE OF A CHANGE OF CONTROL OF THE COMPANY FOR ANY REASON WHATSOEVER,
WITH OR WITHOUT CAUSE.


 


7.             RIGHTS APPLY ONLY ON CHANGE OF CONTROL.  THE RIGHTS GRANTED UNDER
THIS AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT ONLY APPLY UPON A CHANGE
OF CONTROL AND SUBSEQUENT TERMINATION, AND SUPERSEDE THE SEVERANCE OR OTHER
SIMILAR RIGHTS ACCRUING UPON A CHANGE OF CONTROL AND SUBSEQUENT TERMINATION
UNDER ANY OTHER AGREEMENTS, INCLUDING WITHOUT LIMITATION THE CHANGE OF CONTROL
AGREEMENT BETWEEN THE COMPANY AND THE EXECUTIVE DATED DECEMBER 1, 1997; PROVIDED
HOWEVER, THAT THIS AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT SHALL NOT
AMEND, MODIFY OR SUPERSEDE  IN ANY WAY THAT SEVERANCE AND NON-COMPETITION
AGREEMENT DATED JULY     , 2008 BETWEEN THE COMPANY AND THE EXECUTIVE.


 


8.             GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED IN ILLINOIS, WITHOUT GIVING EFFECT TO CONFLICTS OF LAW
PRINCIPLES.


 


9.             HEADINGS; SEVERABILITY.  THE SECTION HEADINGS OF THIS AGREEMENT
ARE FOR REFERENCE ONLY AND ARE TO BE GIVEN NO EFFECT IN THE CONSTRUCTION OR
INTERPRETATION OF THIS AGREEMENT.  IF ANY PART OR PROVISION OF THIS AGREEMENT
SHALL BE DECLARED INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION,
SAID PROVISION OR PART SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY OR
UNENFORCEABILITY ONLY, WITHOUT IN ANY WAY AFFECTING THE REMAINING PARTS OR
PROVISIONS OF THIS AGREEMENT.


 


10.           WAIVER.  ANY PARTY MAY WAIVE COMPLIANCE BY ANOTHER PARTY WITH ANY
OF THE PROVISIONS OF THIS AGREEMENT.  NO WAIVER OF ANY PROVISION SHALL BE
CONSTRUED AS A WAIVER OF ANY OTHER PROVISION.  ANY WAIVER MUST BE IN WRITING.


 


11.           BINDING EFFECT; ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING ON
AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.  NOTHING IN THIS AGREEMENT SHALL CREATE OR BE DEEMED TO
CREATE ANY THIRD PARTY BENEFICIARY RIGHTS IN ANY PERSON OR ENTITY (INCLUDING ANY
EXECUTIVE OR PERSON ENGAGED BY THE COMPANY IN ANY CAPACITY) NOT A PARTY

 

7

--------------------------------------------------------------------------------


 


TO THIS AGREEMENT.  THE COMPANY WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR
INDIRECT, BY MERGER, PURCHASE, CONSOLIDATION OR OTHERWISE) OF THE COMPANY TO
MAKE AN EXPRESS ASSUMPTION OF THE OBLIGATIONS HEREUNDER AND CAUSE ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT, BY MERGER, PURCHASE, CONSOLIDATION OR OTHERWISE) TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY TO AGREE
TO PERFORM ALL PARTS AND PROVISIONS UNDER THIS AGREEMENT IN THE SAME MANNER AND
TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH
SUCCESSION HAD TAKEN PLACE.  FAILURE OF THE COMPANY TO OBTAIN SUCH AGREEMENT
PRIOR TO THE EFFECTIVENESS OF ANY SUCH SUCCESSION SHALL BE A BREACH OF THIS
AGREEMENT AND SHALL ENTITLE EXECUTIVE TO COMPENSATION FROM THE COMPANY IN THE
SAME AMOUNT AND ON THE SAME TERMS AS HE WOULD BE ENTITLED TO HEREUNDER IF HE IS
SUBJECT TO A GOOD REASON, AND THE DATE ON WHICH ANY SUCH SUCCESSION BECOMES
EFFECTIVE SHALL BE DEEMED THE DATE OF TERMINATION.  AS USED IN THIS AGREEMENT,
COMPANY SHALL MEAN THE COMPANY AS HEREINBEFORE DEFINED AND ANY SUCCESSOR TO THE
BUSINESS AND/OR ASSETS OF THE COMPANY WHICH EXECUTES AND DELIVERS THE AGREEMENT
PROVIDED FOR IN THIS SECTION 11, OR WHICH OTHERWISE BECOMES BOUND BY ALL THE
TERMS AND PROVISIONS OF THIS AGREEMENT BY OPERATION OF LAW.


 

This Agreement and all rights of the Executive hereunder shall inure to the
benefit of, and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If the Executive should die after any amounts shall
become payable to him hereunder, all such amounts, unless otherwise provided for
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s devisee, legatee or other designee or, if there be no such devisee
or other designee, to the Executive’s estate.

 


12.           LEGAL FEES.  THE COMPANY SHALL PAY, OR REIMBURSE THE EXECUTIVE
FOR, ALL LEGAL FEES AND EXPENSES INCURRED BY THE EXECUTIVE AS A RESULT OF ANY
TERMINATION OF HIS EMPLOYMENT HEREUNDER AFTER A CHANGE OF CONTROL OF ANY
COMPANY, INCLUDING ALL SUCH FEES AND EXPENSES, IF ANY, INCURRED CONTESTING OR
DISPUTING IN GOOD FAITH ANY SUCH TERMINATION OR IN SEEKING TO OBTAIN OR ENFORCE
ANY RIGHT OR BENEFIT PROVIDED BY THIS AGREEMENT.


 


13.           ARBITRATION.  ANY DISPUTE OR CONTROVERSY ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION IN
CHICAGO, ILLINOIS IN ACCORDANCE WITH THE AMERICAN ARBITRATION ASSOCIATION
EMPLOYMENT LAW RULES THEN IN EFFECT.  THE ARBITRATOR IS EXPRESSLY EMPOWERED TO
RENDER LEGAL OR EQUITABLE RELIEF REQUESTED BY THE PARTIES, WHETHER ON AN
EMERGENCY BASIS OR OTHERWISE, IN ORDER TO ENFORCE THE TERMS OF THIS AGREEMENT. 
JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING
JURISDICTION; PROVIDED, HOWEVER, THAT THE EXECUTIVE SHALL BE ENTITLED TO SEEK
SPECIFIC PERFORMANCE OF HIS RIGHT TO BE PAID UNTIL THE DATE OF TERMINATION
DURING THE PENDENCY OF ANY DISPUTE OR CONTROVERSY ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT.


 


14.           COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN ANY NUMBER OF
COUNTERPARTS AND ALL SUCH COUNTERPARTS SHALL BE READ TOGETHER AND CONSTRUED AS
BUT ONE AND THE SAME DOCUMENT.


 


15.           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS UNDER THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN WHEN DELIVERED
PERSONALLY, OR SENT BY FACSIMILE TRANSMISSION, RECEIPT CONFIRMED, ONE DAY AFTER
SENT BY RECOGNIZED OVERNIGHT COURIER, OR FIVE (5) DAYS AFTER DEPOSIT IN THE
UNITED STATES MAIL, POSTAGE PREPAID, REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT

 

8

--------------------------------------------------------------------------------


 


REQUESTED, TO THE PARTIES AT THE FOLLOWING ADDRESSES (OR TO SUCH OTHER ADDRESS
AS A PARTY MAY HAVE SPECIFIED BY NOTICE DULY GIVEN TO THE OTHER PARTY IN
ACCORDANCE WITH THIS PROVISION):


 

If to the Executive:

 

At the Executive’s then current business or residence address as shown on the
records of the Company, with a copy to such other person as the Executive may
have specified by notice duly given to the Company in accordance with this
provision.

 

If to the Company:

 

Quixote Corporation

35 East Wacker Drive, 11th Floor

Chicago, IL  60601

Attention:  President

 

[signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated Change
of Control Agreement, in triplicate, on the date first written above.

 

 

QUIXOTE CORPORATION

EXECUTIVE

 

 

 

 

/s/ Joan R. Riley

 

/s/Leslie J. Jezuit

By: Vice President & General Counsel

Leslie J. Jezuit

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

All rights granted to Executive under the Company’s plans including, but not
limited to the following:

 

2001 Employee Stock Incentive Plan.

 

Incentive Savings Plan.

 

Restricted Stock Award between Quixote and Executive dated August 31, 2007.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Release Agreement

 

This Release Agreement (“Agreement”) is entered into by and between
                            , an individual (“Executive”), and Quixote
Corporation (the “Company”), a Delaware corporation:

 

1.             Termination of Employment. Executive acknowledges that
Executive’s employment with the Company terminated effective
                              , 200   (the “Separation Date”).

 

2.             Compensation owed. Executive acknowledges receipt of all
compensation (including, but not limited to, any and all overtime, commission,
bonus payments and all other benefits except accrued but unused vacation time)
due from the Company through the payroll period immediately prior to the
Separation Date. Executive and the Company acknowledge that Executive will
receive a lump-sum payment equal to any final compensation (including
Executive’s accrued but unused vacation time
of                            (    ) days) on the Company’s next regular payday.

 

3.             Separation Benefit: Subject to the provisions of this Agreement,
the Company will accelerate the vesting of all rights and will pay Executive the
benefits set forth in Sections 2(b) and (c) of Executive’s Amended and Restated
Change of Control Agreement with the Company, but subject to Section 3 thereof
(“Separation Benefit”), commencing within fourteen(14) days of the expiration of
the revocation period described in Paragraph 16 of this Agreement. The
Separation Benefit shall be subject to all required payroll withholdings.

 

4.             Consideration. Executive acknowledges that Executive would not be
entitled to the Separation Benefit provided for in paragraph 3 above in the
absence of Executive’s signing of this Agreement, that the Separation Benefit
constitutes a substantial economic benefit to Executive, and that it constitutes
good and valuable consideration for the various commitments undertaken by
Executive in this Agreement.

 

5.             Parties Released. For purposes of this Agreement, the term
“Releasees” means the Company, its past and present parents, subsidiaries,
divisions, and affiliated companies; their respective predecessors, successors,
assigns, benefit plans, and plan administrators; and their respective past and
present shareholders, directors, trustees, officers, employees, agents,
attorneys and insurers.

 

6.             General Release. Excepting the Company’s obligations pursuant to
that Severance and Non-Competition Agreement between the Company and the
Executive dated                     , Executive, for and on behalf of Executive
and each of Executive’s personal and legal representatives, heirs, devisees,
executors, successors and assigns, hereby acknowledges full and complete
satisfaction of, and fully and forever waives, releases, acquits, and discharges
Releasees from any and all claims, causes of action, demands, liabilities,
damages, obligations, and debts (collectively referred to as “Claims”), of every
kind and nature, whether known or unknown, suspected or unsuspected, or fixed or
contingent, which Executive holds as of the date

 

B-1

--------------------------------------------------------------------------------


 

Executive signs this Agreement, or at any time previously held against
Releasees, or any of them, arising out of any matter whatsoever (with the
exception of breaches of this Agreement). This General Release specifically
includes, but is not limited to, any and all Claims:

 

(a)           Arising out of or in any way related to Executive’s employment
with the Company, the termination of his employment;

 

(b)           Arising out of or in any way related to any contract or agreement
between Executive and the Company, excepting the Severance and Non-Competition
Agreement dated July     , 2008;

 

(c)           Arising under or based on the Equal Pay Act of 1963; Title VII of
the Civil Rights Act of 1964, as amended; Section 1981 of the Civil Rights Act
of 1866; the Americans With Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Fair Labor Standards Act of 1938; the National Labor
Relations Act; the Worker Adjustment and Retraining Notification Act of 1988;
Employee Retirement Income Security Act of 1974 (ERISA) (excepting claims for
vested benefits, if any, to which Executive is legally entitled thereunder); the
Illinois Constitution; the Illinois Wage Payment and Collection Act; the
Illinois Minimum Wage Law, the Illinois Human Rights Act; and the Illinois
Whistleblower Act;

 

(d)           Arising under or based on the Age Discrimination in Employment Act
of 1967 (ADEA), as amended by the Older Workers Benefit Protection Act (OWBPA),
and alleging a violation thereof based on any action or failure to act by
Releasees, or any of them, at any time prior to the effective date of this
Agreement;  and

 

(e)           Arising out of or in any way related to any federal, state, county
or local constitutional provision, law, statute, ordinance, decision, order,
policy or regulation prohibiting employment discrimination, providing for the
payment of wages or benefits, providing for a paid or unpaid leave of absence;
otherwise creating rights or claims for employees, including, but not limited
to, any and all claims alleging breach of public policy, whistleblowing,
retaliation, the implied obligation of good faith and fair dealing; any express
or implied oral or written contract, handbook, manual, policy statement or
employment practice; or alleging misrepresentation, defamation, libel, slander,
interference with contractual relations, intentional or negligent infliction of
emotional distress, invasion of privacy, false imprisonment, assault, battery;
fraud, negligence, or wrongful discharge.

 

7.             Intended Scope of Release. It is the intention of the parties and
is fully understood and agreed by them that this Agreement includes a General
Release of all Claims (with the exception of (i) breaches of this Agreement,
(ii) claims for vested benefits, if any, to which Executive is legally entitled
under ERISA, and (iii) obligations of the Company pursuant to that Severance and
Non-Competition Agreement between the Company and the Executive dated
                      ), which Executive holds or previously held against
Releasees, or any of them, whether or not they are specifically referred to
herein. No reference herein to any specific claim, statute or obligation is
intended to limit the scope of this General Release and, notwithstanding

 

B-2

--------------------------------------------------------------------------------


 

any such reference, this Agreement shall be effective as a full and final bar to
all Claims of every kind and nature, whether known or unknown, suspected or
unsuspected, or fixed or contingent, released in this Agreement.

 

8.             Executive Waiver of Rights. As part of the foregoing General
Release, Executive is waiving all of Executive’s rights to any recovery,
compensation, or other legal, equitable or injunctive relief (including, but not
limited to, compensatory damages, liquidated damages, punitive damages, back
pay, front pay, attorneys’ fees, and reinstatement to employment), from
Releasees, or any of them, in any administrative, arbitral, judicial or other
action brought by or on behalf of Executive in connection with any Claim
released in this Agreement.

 

9.             Covenant Not to Sue. In addition to all other obligations
contained in this Agreement, Executive agrees that Executive will not initiate,
bring or prosecute any suit or action against any of Releasees in any federal,
state, county or municipal court, with respect to any of the Claims released in
this Agreement. Notwithstanding the forgoing, nothing in this Agreement shall
preclude Executive from bringing suit to challenge the validity or
enforceability of this Agreement under the Age Discrimination in Employment Act
as amended by the Older Workers Benefit Protection Act.

 

10.           Remedies for Breach. If the Executive, or anyone on Executive’s
behalf, initiates, brings or prosecutes any suit or action against Releasees, or
any of them, in any federal, state, county or municipal court, with respect to
any of the Claims released in this Agreement (except to challenge the validity
or enforceability of this Agreement under the Age Discrimination in Employment
Act as amended by the Older Workers Benefit Protection Act), or if the Executive
breaches any of the terms of this Agreement, then Executive shall  be liable for
the payment of all damages, costs and expenses (including attorneys’ fees)
incurred by Releasees, or any of them, in connection with such suit, action or
breach.

 

11.           No Admission of Liability. Nothing in this Agreement constitutes
or shall be construed as an admission of liability on the part of Releasees, or
any of them. Releasees expressly deny any liability of any kind to Executive,
and particularly any liability arising out of or in any way related to
Executive’s employment with the Company or the termination of Executive’s
employment.

 

12.           Post-Employment Covenants.

 

(a)  Executive hereby reaffirms and agrees to abide by all confidentiality and
nondisclosure obligations, nonsolicitation obligations, noncompetition
obligations and any other post-employment obligations to which Executive is
subject under any contract or agreement between Executive and the Company as
well as the Illinois Trade Secrets Act, any other Illinois statute and Illinois
common law.

 

(b)  Executive shall keep confidential the circumstances surrounding the
termination of Executive’s employment with the Company, as well as the existence
of this Agreement and its terms, and agrees that neither he, nor Executive’s
attorneys, nor any of Executive’s agents, shall directly or indirectly disclose
any such matters (other

 

B-3

--------------------------------------------------------------------------------


 

than to the Equal Employment Opportunity Commission, the Illinois Human Rights
Commission, or any other federal, state or local fair employment practices
agency), unless written consent is given by the Company’s Chief Executive
Officer or other authorized officer of the Company, or unless required to comply
with any federal, state or local law, rule or order. However, this paragraph
will not prohibit Executive from disclosing the terms of this Agreement to
Executive’s attorneys, accountants or other tax consultants as necessary for the
purpose of securing their professional advice, or in connection with any suit or
action alleging a breach of this Agreement.

 

(c)  Executive agrees that Executive will not access or attempt to access,
directly or indirectly, by any matter whatsoever, the Company’s computer
network, including without limitation, the Company’s e-mail system, the
Company’s electronic document storage and retrieval system, and the Company’s
computer network servers and related equipment.

 

13.           Warranty of Return of Company Property. Executive warrants and
acknowledges that Executive has turned over to the Company all equipment or
other property issued to Executive’s by the Company, along with all documents,
notes, computer files, and other materials which Executive had in Executive’s
possession or subject to Executive’s control, relating to the Company and/or any
of its customers. Executive further warrants and acknowledges that Executive has
not retained any such documents, notes, computer files or other materials
(including any copies or duplicates thereof).

 

14.           Warranty and Covenant of Nondisparagement. Executive (i) warrants
that during the time period between when Executive was notified of the
termination of Executive’s employment with the Company and Executive’s signing
of this Agreement Executive has not made any disparaging remarks about Releasees
which are likely to cause harm to Releasees, collectively or individually, or
their products and services (“Disparaging Remarks”) and (ii) agrees that
Executive shall not make any Disparaging Remarks following Executive’s signing
of this Agreement.

 

15.           Consideration Period. Executive is advised of to consult with an
attorney or other representative of Executive’s choice prior to signing this
Agreement. Executive has a period of                                 
{twenty-one (21)/forty-five (45)} days within which to consider and accept the
Agreement (“Consideration Period”). The Consideration Period begins to run from
the Separation Date which Executive acknowledges is the date on which Executive
received a copy of this Agreement (if not earlier).

 

16.           Revocation Period. Executive understands that Executive has the
right to revoke this Agreement at any time within seven (7) days after Executive
signs it and that the Agreement shall not become effective or enforceable until
this revocation period has expired without revocation.

 

17.           Resignation of Officer Position. If applicable, Executive shall
resign from Executive’s position as an officer of the Company effective no later
than the Separation Date.

 

B-4

--------------------------------------------------------------------------------


 

18.           Warranty of Understanding and Voluntary Nature of Agreement.
Executive acknowledges that Executive has carefully read and fully understands
all of the provisions of this Agreement; that Executive knows and understands
the rights Executive is waiving by signing this Agreement; and that Executive
has entered into the Agreement knowingly and voluntarily, without coercion,
duress or overreaching of any sort.

 

19.           Severability. The provisions of this Agreement are fully
severable. Therefore, if any provision of this Agreement is for any reason
determined to be invalid or unenforceable, such invalidity or unenforceability
will not affect the validity or enforceability of any of the remaining
provisions. Furthermore, any invalid or unenforceable provisions shall be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable, or, if such provision cannot under any circumstances
be modified or restricted, it shall be excised from the Agreement without
affecting the validity or enforceability of any of the remaining provisions. The
parties agree that any such modification, restriction or excision may be
accomplished by their mutual written agreement or, alternatively, by disposition
of a court or other tribunal.

 

20.           Entire Agreement/Integration. This Agreement constitutes the sole
and entire agreement between Executive and the Company with respect to the
subjects addressed in it, and supersedes all prior or contemporaneous
agreements, understandings, and representations, oral and written, with respect
to those subjects.

 

21.           No Waiver By the Company. No waiver, modification or amendment of
any of the provisions of this Agreement shall be valid and enforceable unless in
writing and executed by Executive and the Company’s Chief Executive Officer or
other authorized officer of the Company.

 

22.           Successors and Assigns. This Agreement shall be binding upon, and
shall inure to the benefit of, Executive and Executive’s personal and legal
representatives, heirs, devisees, executors, successors and assigns, and the
Company and its successors and assigns.

 

23.           Choice of Law. This Agreement and any amendments hereto shall be
governed by and construed in accordance with the laws of the State of Illinois,
without regard to conflicts of law principles.

 

COMPANY:

 

EMPLOYEE:

QUIXOTE CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

{Insert Name}

 

B-5

--------------------------------------------------------------------------------